


110 HR 4459 IH: To amend section 404 of the Illegal Immigration Reform

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4459
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Shadegg
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 404 of the Illegal Immigration Reform
		  and Immigrant Responsibility Act of 1996 to allow public institutions of higher
		  education to use the employment eligibility confirmation system established
		  under that section to verify immigration status for purposes of determining
		  eligibility for in-State tuition.
	
	
		1.Use of employment eligibility
			 confirmation system for status inquiries by public colleges and
			 universitiesSection 404(h) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (division C of Public Law 104–208; 110 Stat. 3009–664) is amended by adding at
			 the end the following:
			
				(3)Status inquiries
				by public colleges and universitiesNotwithstanding any other provision of this
				section, the confirmation system may be used to submit, and to respond to,
				inquiries made by public institutions of higher education to verify the
				authorization of a current or prospective student to be present in the United
				States for the purpose of determining the eligibility of the student for
				reduced tuition made available on the basis of residence within a State or
				political subdivision of a
				State.
				.
		2.Constitutional
			 authorityThe constitutional
			 authority on which this Act rests is the power of Congress to establish a
			 uniform rule of naturalization and authority to provide for the general welfare
			 of the United States as enumerated in article I, section 8 of the United States
			 Constitution.
		
